DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and amended claims filed on June 28, 2022.  Claims 1-12 and 19-27 are now pending in the present application. This Action is made FINAL.
Response to Amendment
2.	The outstanding rejections of Claims 1-12 and 19-27 under 35 U.S.C. 103 are withdrawn in light of Applicant's amendment to Claims 1 and 19 filed on June 28, 2022.	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1713294 (“Discussion on the NR-LTE self-interference issue”, 21th- 25th August 2017), in view of Baldemair et al. (U.S. Patent Application Publication # 2017/0347271 A1), and Aiba et al. (U.S. Patent Application Publication # 2016/0205704 A1).
Regarding claim 1, the R1-1713294 document teaches a method of wireless communication, comprising:
sending information indicative of an upcoming time period of a second radio access technology (RAT) component of a device (read as LTE scheduling information) to a first RAT component (read as NR gNB) of the device (read as “NR UE can report LTE scheduling information, i.e, UL/DL SPS, to NR gNB, so that NR gNB can avoid the colliding scheduling which will generate self-interference”(Section 2, page 4)); and 
However, the R1-1713294 document fails to explicitly teach selecting, by the first RAT component, at least a time resource for transmission of a first RAT packet based, at least in part, on the upcoming time period of the second RAT and whether the first RAT packet corresponds to an initial transmission over resources of a semi-persistent scheduling (SPS) grant, or a subsequent transmission over the resources of the SPS grant.
Baldemair et al. teach a method for selecting, by the first RAT component, at least a time resource for transmission of a first RAT packet based, at least in part, on the upcoming time period of the second RAT. (read as determination module (Fig.7 and 25 @ 610; Paragraph [0119]) For example, “the determination of a time and/or frequency resource split of an uplink frequency channel, performed by an individual network unit or as part of a negotiation between different network units, and the corresponding configuration of associated wireless communication devices.”(Fig.7 and 25 @ 610; Paragraph [0119]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the determination module for determining a time resource as taught by Baldemair et al. within the different base stations (e.g.: gNB, eNB) as taught by the R1-1713294 document for the purpose of enhancing resource allocation management among devices contending for network access to two or more communication networks.
However, the R1-1713294 document and Baldemair et al. fail to explicitly teach whether the first RAT packet corresponds to an initial transmission over resources of a semi-persistent scheduling (SPS) grant, or a subsequent transmission over the resources of the SPS grant.
Aiba et al. teach a device executing a method whether the first RAT packet corresponds to an initial transmission over resources of a semi-persistent scheduling (SPS) grant, or a subsequent transmission over the resources of the SPS grant. (read as SPS control unit (Fig.20 @ 3015); For example, “The SPS control unit 3015 included in the higher layer processing unit 301 controls the transmission on the PUSCH based on the semi-persistent scheduling by the terminal apparatus 1 via the configuration/information/parameter related to the semi-persistent scheduling managed by the radio resource control unit 3011.”(Paragraph [0376]) For instance, “The SPS control unit 3015 may consider the uplink grant of the Nth semi-persistent scheduling to occur in the subframe specified based on the subframe offset, the parameter (semiPersistSchedIntervalUL), and the SFN and the subframe at the time of the initialization or reinitialization of the semi-persistent scheduling.”(Paragraph [0408]) Also, “The SPS control unit 3015 may specify the SFN and the subframe in which the uplink grant of the semi-persistent scheduling is initialized or reinitialized based on the UL reference UL-DL configuration and the SFN and the subframe in which the uplink grant is received.”(Paragraph [0937]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the SPS control unit as taught by Aiba et al. and the determination module for determining a time resource as taught by Baldemair et al. within the different base stations (e.g.: gNB, eNB) as taught by the R1-1713294 document for the purpose of improving transmission scheduling for two or more devices accessing a plurality of communication networks.
Regarding claim 19, the R1-1713294 document teaches an apparatus for wireless communication, comprising: 
 provide information indicative of an upcoming time period of a second radio access technology (RAT) component of a device to a first RAT component of the device (read as “NR UE can report LTE scheduling information, i.e, UL/DL SPS, to NR gNB, so that NR gNB can avoid the colliding scheduling which will generate self-interference”(Section 2, page 4)); and
However, the R1-1713294 document fails to explicitly teach a transceiver; 
a memory configured to store instructions; and
one or more processors communicatively coupled with the transceiver and the memory, 
wherein the one or more processors are configured to:
select, by the first RAT component, at least a time resource for transmission of a first RAT packet based, at least in part, on the upcoming time period of the second RAT and whether the first RAT packet corresponds to an initial transmission over resources of a semi-persistent scheduling (SPS) grant, or a subsequent transmission over the resources of the SPS grant.
Baldemair et al. teach a transceiver (Fig.19 @ 130 and Fig.20 @ 230); 
a memory (Fig.19 @ 120 and Fig.20 @ 220) configured to store instructions (Fig.21 @ 325; Paragraph [0224]); and
one or more processors (Fig.19 @ 110 and Fig.20 @ 210) communicatively coupled with the transceiver (Fig.19 @ 130 and Fig.20 @ 230) and the memory (Fig.19 @ 120 and Fig.20 @ 220), 
wherein the one or more processors (Fig.19 @ 110 and Fig.20 @ 210) are configured to:
select, by the first RAT component, at least a time resource for transmission of a first RAT packet based, at least in part, on the upcoming time period of the second RAT. (read as determination module (Fig.7 and 25 @ 610; Paragraph [0119]) For example, “the determination of a time and/or frequency resource split of an uplink frequency channel, performed by an individual network unit or as part of a negotiation between different network units, and the corresponding configuration of associated wireless communication devices.”(Fig.7 and 25 @ 610; Paragraph [0119]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the determination module for determining a time resource as taught by Baldemair et al. within the different base stations (e.g.: gNB, eNB) as taught by the R1-1713294 document for the purpose of enhancing resource allocation management among devices contending for network access to two or more communication networks.
However, the R1-1713294 document and Baldemair et al. fail to explicitly teach whether the first RAT packet corresponds to an initial transmission over resources of a semi-persistent scheduling (SPS) grant, or a subsequent transmission over the resources of the SPS grant.
Aiba et al. teach a device executing a method whether the first RAT packet corresponds to an initial transmission over resources of a semi-persistent scheduling (SPS) grant, or a subsequent transmission over the resources of the SPS grant. (read as SPS control unit (Fig.20 @ 3015); For example, “The SPS control unit 3015 included in the higher layer processing unit 301 controls the transmission on the PUSCH based on the semi-persistent scheduling by the terminal apparatus 1 via the configuration/information/parameter related to the semi-persistent scheduling managed by the radio resource control unit 3011.”(Paragraph [0376]) For instance, “The SPS control unit 3015 may consider the uplink grant of the Nth semi-persistent scheduling to occur in the subframe specified based on the subframe offset, the parameter (semiPersistSchedIntervalUL), and the SFN and the subframe at the time of the initialization or reinitialization of the semi-persistent scheduling.”(Paragraph [0408]) Also, “The SPS control unit 3015 may specify the SFN and the subframe in which the uplink grant of the semi-persistent scheduling is initialized or reinitialized based on the UL reference UL-DL configuration and the SFN and the subframe in which the uplink grant is received.”(Paragraph [0937]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the SPS control unit as taught by Aiba et al. and the determination module for determining a time resource as taught by Baldemair et al. within the different base stations (e.g.: gNB, eNB) as taught by the R1-1713294 document for the purpose of improving transmission scheduling for two or more devices accessing a plurality of communication networks.
Claims 2-12 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1713294 (“Discussion on the NR-LTE self-interference issue”, 21th- 25th August 2017), in view of Baldemair et al. (U.S. Patent Application Publication # 2017/0347271 A1), Aiba et al. (U.S. Patent Application Publication # 2016/0205704 A1), and R1-1900780 (“Coexistence between NR V2X and LTE V2X”, 21th- 25th January 2019).
Regarding claims 2 and 20, and as applied to claims 1 and 19 above, The R1-1713294 document teaches “NR UE can report LTE scheduling information, i.e, UL/DL SPS, to NR gNB, so that NR gNB can avoid the colliding scheduling which will generate self-interference”(Section 2, page 4)
Baldemair et al. teach “a network unit configured to perform management of time and/or frequency resources for radio communication in a wireless communication system ...” (Fig(s).1, 5-7, 8A-8B; Paragraph [0001]) Also, Baldemair et al. teach a method for detecting, in the upcoming time period, collision of at least the time resource for transmission of the first RAT packet and a second time resource scheduled for transmitting a second RAT packet using the second RAT (read as determination module (Fig.7 and 25 @ 610; Paragraph [0119])); 
Aiba et al. teach “SPS control unit 3015 included in the higher layer processing unit 301 controls the transmission on the PUSCH based on the semi-persistent scheduling by the terminal apparatus 1 via the configuration/information/parameter related to the semi-persistent scheduling managed by the radio resource control unit 3011.”(Fig.20 @ 3015; Paragraph [0376])
However, the R1-1713294 document, Baldemair et al., and Aiba et al. fail to explicitly teach determining priority information of the first RAT related to the first RAT component and the second RAT related to the second RAT component, 
wherein selecting at least the time resource for transmission of the first RAT packet comprises selecting the time resource in the upcoming time period based at least in part on based on detecting the collision and on the priority information.
The R1-1713294 document teaching a method for determining priority information of the first RAT related to the first RAT component and the second RAT related to the second RAT component (read as priority rule(s) (Section 2.2, page 3)), 
wherein selecting at least the time resource for transmission of the first RAT packet comprises selecting the time resource in the upcoming time period based at least in part on based on detecting the collision (read as overlap transmissions) and on the priority information. (read as “priority rules can be considered for UEs to select one sidelink transmission over another when NR V2X and LTE V2X transmissions overlap.”(Section 2.2.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for selecting an SL transmission based on priority rules as taught by the R1-1900780 document, the SPS control unit as taught by Aiba et al., and the determination module for determining a time resource as taught by Baldemair et al. within the different base stations (e.g.: gNB, eNB) as taught by the R1-1713294 document for the purpose of improving transmission scheduling for two or more devices accessing a plurality of communication networks..
Regarding claims 3 and 21, and as applied to claims 2 and 20 above, The R1-1713294 document teaches “NR UE can report LTE scheduling information, i.e, UL/DL SPS, to NR gNB, so that NR gNB can avoid the colliding scheduling which will generate self-interference”(Section 2, page 4) Also, the R1-1713294 document teach a method wherein the first RAT is long term evolution (LTE) and the second RAT is new radio (NR) (Fig.1 and 2, page 3),
Baldemair et al. teach “a network unit configured to perform management of time and/or frequency resources for radio communication in a wireless communication system ...” (Fig(s).1, 5-7, 8A-8B; Paragraph [0001])
Aiba et al. teach “SPS control unit 3015 included in the higher layer processing unit 301 controls the transmission on the PUSCH based on the semi-persistent scheduling by the terminal apparatus 1 via the configuration/information/parameter related to the semi-persistent scheduling managed by the radio resource control unit 3011.”(Fig.20 @ 3015; Paragraph [0376])
However, the R1-1713294 document, Baldemair et al., and Aiba et al. fail to explicitly teach wherein the first RAT packet is the initial transmission or a single transmission over a single resource grant, 
wherein determining the priority information comprises determining to prioritize communications in LTE over NR, and 
further comprising transmitting the first RAT packet using LTE over the time resource in the upcoming time period instead of the second RAT packet using NR.
The R1-1900780 document teaches a method wherein the first RAT packet is the initial transmission or a single transmission over a single resource grant (read as “Potential transmissions in time of LTE and NR V2X are statically/quasi-statically determined”(Section 1, page 1)), 
wherein determining the priority information comprises determining to prioritize communications in LTE over NR (read as priority rule(s) (Section 2.2.2, page 3)), and 
further comprising transmitting the first RAT packet using LTE over the time resource in the upcoming time period instead of the second RAT packet using NR. (read as “If the priority of Tx service is higher than a threshold, the UE would transmit the corresponding LTE V2X service or NR V2X service. Otherwise, the UE would perform NR V2X Rx or LTE V2X Rx.” (Section 2.2.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for selecting an SL transmission based on priority threshold as taught by the R1-1900780 document, the SPS control unit as taught by Aiba et al., and the determination module for determining a time resource as taught by Baldemair et al. within the different base stations (e.g.: gNB, eNB) as taught by the R1-1713294 document for the purpose of improving transmission scheduling for two or more devices accessing a plurality of communication networks.. 
Regarding claims 4 and 22, and as applied to claims 3 and 21 above, The R1-1713294 document teaches “NR UE can report LTE scheduling information, i.e, UL/DL SPS, to NR gNB, so that NR gNB can avoid the colliding scheduling which will generate self-interference”(Section 2, page 4)
Baldemair et al. teach “a network unit configured to perform management of time and/or frequency resources for radio communication in a wireless communication system ...” (Fig(s).1, 5-7, 8A-8B; Paragraph [0001]) 
Aiba et al. teach “SPS control unit 3015 included in the higher layer processing unit 301 controls the transmission on the PUSCH based on the semi-persistent scheduling by the terminal apparatus 1 via the configuration/information/parameter related to the semi-persistent scheduling managed by the radio resource control unit 3011.”(Fig.20 @ 3015; Paragraph [0376])
However, the R1-1713294 document, Baldemair et al., and Aiba et al. fail to explicitly teach  further comprising triggering, based on refraining from transmitting the second RAT packet in the upcoming time period, a resource reselection procedure to receive an indication of resources for transmitting the second RAT packet. 
The R1-1900780 document teach a  method for triggering, based on refraining from transmitting the second RAT packet in the upcoming time period, a resource reselection procedure to receive an indication of resources for transmitting the second RAT packet. (read as reselect resources  (Section 2.2.2, page 4); For example, “The UE can also drop the LTE V2X transmission (e.g., mode 4) and trig resource reselection.”(Section 2.2.2, page 4))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for reselecting resources as taught by the R1-1900780 document, the SPS control unit as taught by Aiba et al., and the determination module for determining a time resource as taught by Baldemair et al. within the different base stations (e.g.: gNB, eNB) as taught by the R1-1713294 document for the purpose of improving transmission scheduling for two or more devices accessing a plurality of communication networks. 
Regarding claims 5 and 23, and as applied to claims 1 and 19 above, The R1-1713294 document teaches “NR UE can report LTE scheduling information, i.e, UL/DL SPS, to NR gNB, so that NR gNB can avoid the colliding scheduling which will generate self-interference”(Section 2, page 4)
Baldemair et al. teach “a network unit configured to perform management of time and/or frequency resources for radio communication in a wireless communication system ...” (Fig(s).1, 5-7, 8A-8B; Paragraph [0001]) 
Aiba et al. teach “SPS control unit 3015 included in the higher layer processing unit 301 controls the transmission on the PUSCH based on the semi-persistent scheduling by the terminal apparatus 1 via the configuration/information/parameter related to the semi-persistent scheduling managed by the radio resource control unit 3011.”(Fig.20 @ 3015; Paragraph [0376])
However, the R1-1713294 document, Baldemair et al., and Aiba et al. fail to explicitly teach wherein the first RAT packet is the initial transmission or a single transmission over a single resource grant, and 
wherein selecting at least the time resource for transmission of the first RAT packet is based at least in part on determining, based on second RAT scheduling information, that at least the time resource is not overlapping with time intervals scheduled with communications of the second RAT.
The R1-1900780 document teaches a method wherein the first RAT packet is the initial transmission or a single transmission over a single resource grant (read as “Potential transmissions in time of LTE and NR V2X are statically/quasi-statically determined”(Section 1, page 1)), and 
wherein selecting at least the time resource for transmission of the first RAT packet is based at least in part on determining, based on second RAT scheduling information, that at least the time resource is not overlapping with time intervals scheduled with communications of the second RAT. (read as “the UE can select transmission resources avoiding the Rx resources in time domain.” (Section 2.2.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for selecting transmission resources in the time domain as taught by the R1-1900780 document, the SPS control unit as taught by Aiba et al., and the determination module for determining a time resource as taught by Baldemair et al. within the different base stations (e.g.: gNB, eNB) as taught by the R1-1713294 document for the purpose of improving transmission scheduling for two or more devices accessing a plurality of communication networks. 
Regarding claims 6 and 24, and as applied to claims 1 and 19 above, The R1-1713294 document teaches “NR UE can report LTE scheduling information, i.e, UL/DL SPS, to NR gNB, so that NR gNB can avoid the colliding scheduling which will generate self-interference”(Section 2, page 4)
Baldemair et al. teach “a network unit configured to perform management of time and/or frequency resources for radio communication in a wireless communication system ...” (Fig(s).1, 5-7, 8A-8B; Paragraph [0001]) 
Aiba et al. teach “SPS control unit 3015 included in the higher layer processing unit 301 controls the transmission on the PUSCH based on the semi-persistent scheduling by the terminal apparatus 1 via the configuration/information/parameter related to the semi-persistent scheduling managed by the radio resource control unit 3011.”(Fig.20 @ 3015; Paragraph [0376])
However, the R1-1713294 document, Baldemair et al., and Aiba et al. fail to explicitly teach wherein the first RAT packet is the initial transmission or a single transmission over a single resource grant, and 
wherein selecting at least the time resource for transmission of the first RAT packet is based at least in part on determining that second RAT scheduling information regarding time intervals scheduled with communications of the second RAT has been received. 
The R1-1900780 document teaches a method wherein the first RAT packet is the initial transmission or a single transmission over a single resource grant (read as “Potential transmissions in time of LTE and NR V2X are statically/quasi-statically determined”(Section 1, page 1)), and 
wherein selecting at least the time resource for transmission of the first RAT packet is based at least in part on determining that second RAT scheduling information regarding time intervals scheduled with communications of the second RAT has been received. (read as “If the priority of Tx service is higher than a threshold, the UE would transmit the corresponding LTE V2X service or NR V2X service. Otherwise, the UE would perform NR V2X Rx or LTE V2X Rx.”(Section 2.2.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for selecting transmission resources in the time domain as taught by the R1-1900780 document, the SPS control unit as taught by Aiba et al., and the determination module for determining a time resource as taught by Baldemair et al. within the different base stations (e.g.: gNB, eNB) as taught by the R1-1713294 document for the purpose of improving transmission scheduling for two or more devices accessing a plurality of communication networks. 
Regarding claims 7 and 25, and as applied to claims 1 and 19 above, The R1-1713294 document teaches “NR UE can report LTE scheduling information, i.e, UL/DL SPS, to NR gNB, so that NR gNB can avoid the colliding scheduling which will generate self-interference”(Section 2, page 4)
Baldemair et al. teach “a network unit configured to perform management of time and/or frequency resources for radio communication in a wireless communication system ...” (Fig(s).1, 5-7, 8A-8B; Paragraph [0001]) Also, Baldemair et al. teach a method for notifying the second RAT component of an arrival and a priority of the first RAT packet for transmitting using the first RAT (Fig.19 @ 130 and Fig.20 @ 230);
Aiba et al. teach “SPS control unit 3015 included in the higher layer processing unit 301 controls the transmission on the PUSCH based on the semi-persistent scheduling by the terminal apparatus 1 via the configuration/information/parameter related to the semi-persistent scheduling managed by the radio resource control unit 3011.”(Fig.20 @ 3015; Paragraph [0376])
However, the R1-1713294 document, Baldemair et al., and Aiba et al. fail to explicitly teach determining to prioritize communications of the second RAT over the RAT based at least in part on the arrival of the first RAT packet for transmitting using the first RAT.
The R1-1900780 document teaches a method for determining to prioritize communications of the second RAT over the RAT based at least in part on the arrival of the first RAT packet for transmitting using the first RAT. (read as “priority rules can be considered for UEs to select one sidelink transmission over another when NR V2X and LTE V2X transmissions overlap.”(Section 2.2.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for selecting an SL transmission based on priority rules as taught by the R1-1900780 document, the SPS control unit as taught by Aiba et al., and the determination module for determining a time resource as taught by Baldemair et al. within the different base stations (e.g.: gNB, eNB) as taught by the R1-1713294 document for the purpose of improving transmission scheduling for two or more devices accessing a plurality of communication networks.
Regarding claims 8 and 26, and as applied to claims 1 and 19 above, The R1-1713294 document teaches “NR UE can report LTE scheduling information, i.e, UL/DL SPS, to NR gNB, so that NR gNB can avoid the colliding scheduling which will generate self-interference”(Section 2, page 4)
Baldemair et al. teach “a network unit configured to perform management of time and/or frequency resources for radio communication in a wireless communication system ...” (Fig(s).1, 5-7, 8A-8B; Paragraph [0001]) Also, Baldemair et al. teach a method for detecting, in the upcoming time period, collision of the time resource to transmit the first RAT packet and a second resource scheduled for transmitting a second RAT packet using the second RAT (read as determination module (Fig.7 and 25 @ 610; Paragraph [0119]));
Aiba et al. teach “SPS control unit 3015 included in the higher layer processing unit 301 controls the transmission on the PUSCH based on the semi-persistent scheduling by the terminal apparatus 1 via the configuration/information/parameter related to the semi-persistent scheduling managed by the radio resource control unit 3011.”(Fig.20 @ 3015; Paragraph [0376])
However, the R1-1713294 document, Baldemair et al., and Aiba et al. fail to explicitly teach wherein the first RAT packet is the subsequent transmission, and 
further comprising: 
detecting, in the upcoming time period, collision of the time resource to transmit the first RAT packet and a second resource scheduled for transmitting a second RAT packet using the second RAT; and
determining, based at least in part on determining an initial resource over which the initial transmission of the first RAT occurs, priority information of the first RAT related to the first RAT component and the second RAT related to the second RAT component,
wherein selecting at least the time resource for transmission of the first RAT packet comprises selecting the time resource in the upcoming time period based at least in part on based on detecting the collision and on the priority information.
The R1-1900780 document teaches a method wherein the first RAT packet is the subsequent transmission (read as “Potential transmissions in time of LTE and NR V2X are statically/quasi-statically determined”(Section 1, page 1)), and 
further comprising: 
determining, based at least in part on determining an initial resource over which the initial transmission of the first RAT occurs, priority information of the first RAT related to the first RAT component and the second RAT related to the second RAT component  (read as priority rule(s) (Section 2.2, page 3)),
wherein selecting at least the time resource for transmission of the first RAT packet comprises selecting the time resource in the upcoming time period based at least in part on based on detecting the collision and on the priority information. (read as “priority rules can be considered for UEs to select one sidelink transmission over another when NR V2X and LTE V2X transmissions overlap.”(Section 2.2.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for selecting an SL transmission based on priority rules as taught by the R1-1900780 document, the SPS control unit as taught by Aiba et al., and the determination module for determining a time resource as taught by Baldemair et al. within the different base stations (e.g.: gNB, eNB) as taught by the R1-1713294 document for the purpose of improving transmission scheduling for two or more devices accessing a plurality of communication networks. 
Regarding claims 9 and 27, and as applied to claims 8 and 26 above, The R1-1713294 document teaches “NR UE can report LTE scheduling information, i.e, UL/DL SPS, to NR gNB, so that NR gNB can avoid the colliding scheduling which will generate self-interference”(Section 2, page 4)
Baldemair et al. teach “a network unit configured to perform management of time and/or frequency resources for radio communication in a wireless communication system ...” (Fig(s).1, 5-7, 8A-8B; Paragraph [0001]) Also, Baldemair et al. teach a method for notifying the second RAT component of at least one of an arrival or a priority of the first RAT packet for transmitting using the first RAT (Fig.19 @ 130 and Fig.20 @ 230),
Aiba et al. teach “SPS control unit 3015 included in the higher layer processing unit 301 controls the transmission on the PUSCH based on the semi-persistent scheduling by the terminal apparatus 1 via the configuration/information/parameter related to the semi-persistent scheduling managed by the radio resource control unit 3011.”(Fig.20 @ 3015; Paragraph [0376])
However, the R1-1713294 document, Baldemair et al., and Aiba et al. fail to explicitly teach wherein selecting at least the time resource for transmission of the first RAT packet is based at least in part on the arrival of the first RAT packet for transmitting using the first RAT.
The R1-1900780 document teaches a method wherein selecting at least the time resource for transmission of the first RAT packet is based at least in part on the arrival of the first RAT packet for transmitting using the first RAT. (read as ProSe Per-Packet Priority (PPPP) rule (Section 2.2.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for selecting an SL transmission based on priority rules as taught by the R1-1900780 document, the SPS control unit as taught by Aiba et al., and the determination module for determining a time resource as taught by Baldemair et al. within the different base stations (e.g.: gNB, eNB) as taught by the R1-1713294 document for the purpose of improving transmission scheduling for two or more devices accessing a plurality of communication networks. 
Regarding claim 10, and as applied to claim 8 above, The R1-1713294 document teaches “NR UE can report LTE scheduling information, i.e, UL/DL SPS, to NR gNB, so that NR gNB can avoid the colliding scheduling which will generate self-interference”(Section 2, page 4) Also, the R1-1713294 document teach a method wherein the first RAT is long term evolution (LTE) and the second RAT is new radio (NR) (Fig.1 and 2, page 3),
Baldemair et al. teach “a network unit configured to perform management of time and/or frequency resources for radio communication in a wireless communication system ...” (Fig(s).1, 5-7, 8A-8B; Paragraph [0001])
Aiba et al. teach “SPS control unit 3015 included in the higher layer processing unit 301 controls the transmission on the PUSCH based on the semi-persistent scheduling by the terminal apparatus 1 via the configuration/information/parameter related to the semi-persistent scheduling managed by the radio resource control unit 3011.”(Fig.20 @ 3015; Paragraph [0376])
However, the R1-1713294 document, Baldemair et al., and Aiba et al. fail to explicitly teach wherein selecting at least the time resource comprises selecting the time resource for transmission of the first RAT packet in the upcoming time period using LTE and dropping the second RAT packet using NR.
The R1-1900780 document teaches a method wherein selecting at least the time resource comprises selecting the time resource for transmission of the first RAT packet in the upcoming time period using LTE and dropping the second RAT packet using NR. (read as “the UE can drop sidelink Tx or Rx based on the priority of the sidelink channel to be transmitted.”(Section 2.2.2, page 4))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for dropping an SL transmission based on priority rules as taught by the R1-1900780 document, the SPS control unit as taught by Aiba et al., and the determination module for determining a time resource as taught by Baldemair et al. within the different base stations (e.g.: gNB, eNB) as taught by the R1-1713294 document for the purpose of improving transmission scheduling for two or more devices accessing a plurality of communication networks. 
Regarding claim 11, and as applied to claim 8 above, The R1-1713294 document teaches “NR UE can report LTE scheduling information, i.e, UL/DL SPS, to NR gNB, so that NR gNB can avoid the colliding scheduling which will generate self-interference”(Section 2, page 4) Also, the R1-1713294 document teach a method wherein the first RAT is long term evolution (LTE) and the second RAT is new radio (NR) (Fig.1 and 2, page 3),
Baldemair et al. teach “a network unit configured to perform management of time and/or frequency resources for radio communication in a wireless communication system ...” (Fig(s).1, 5-7, 8A-8B; Paragraph [0001])
Aiba et al. teach “SPS control unit 3015 included in the higher layer processing unit 301 controls the transmission on the PUSCH based on the semi-persistent scheduling by the terminal apparatus 1 via the configuration/information/parameter related to the semi-persistent scheduling managed by the radio resource control unit 3011.”(Fig.20 @ 3015; Paragraph [0376])
However, the R1-1713294 document, Baldemair et al., and Aiba et al. fail to explicitly teach wherein selecting at least the time resource comprises selecting the time resource for transmission of the first RAT packet in the upcoming time period using NR and dropping the second RAT packet using LTE.  
The R1-1900780 document teaches a method wherein selecting at least the time resource comprises selecting the time resource for transmission of the first RAT packet in the upcoming time period using NR and dropping the second RAT packet using LTE. (read as “the UE can drop sidelink Tx or Rx based on the priority of the sidelink channel to be transmitted.”(Section 2.2.2, page 4))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for dropping an SL transmission based on priority rules as taught by the R1-1900780 document, the SPS control unit as taught by Aiba et al., and the determination module for determining a time resource as taught by Baldemair et al. within the different base stations (e.g.: gNB, eNB) as taught by the R1-1713294 document for the purpose of improving transmission scheduling for two or more devices accessing a plurality of communication networks. 
Regarding claim 12, and as applied to claim 1 above, The R1-1713294 document teaches “NR UE can report LTE scheduling information, i.e, UL/DL SPS, to NR gNB, so that NR gNB can avoid the colliding scheduling which will generate self-interference”(Section 2, page 4) Also, the R1-1713294 document teach a method wherein the first RAT is long term evolution (LTE) and the second RAT is new radio (NR) (Fig.1 and 2, page 3),
Baldemair et al. teach “a network unit configured to perform management of time and/or frequency resources for radio communication in a wireless communication system ...” (Fig(s).1, 5-7, 8A-8B; Paragraph [0001]) Also, Baldemair et al. teach a method for receiving, from one or more applications, an indication to compare priority between the first RAT and second RAT from one or more applications (Fig.19 @ 130 and Fig.20 @ 230),
Aiba et al. teach “SPS control unit 3015 included in the higher layer processing unit 301 controls the transmission on the PUSCH based on the semi-persistent scheduling by the terminal apparatus 1 via the configuration/information/parameter related to the semi-persistent scheduling managed by the radio resource control unit 3011.”(Fig.20 @ 3015; Paragraph [0376])
However, the R1-1713294 document, Baldemair et al., and Aiba et al. fail to explicitly teach wherein selecting at least the time resource is based at least in part on the indication.
The R1-1900780 document teaches a method wherein selecting at least the time resource is based at least in part on the indication.(read as scheduling request (Section 2.2.2, page 4) For example, “… send SR (scheduling Request) to network. Based on the SR, the network may schedule different resources to NR V2X for next transmission(s) to avoid continuous overlapping.” (Section 2.2.2, page 4))
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting a scheduling request for selecting resources for an SL transmission as taught by the R1-1900780 document, the SPS control unit as taught by Aiba et al., and the determination module for determining a time resource as taught by Baldemair et al. within the different base stations (e.g.: gNB, eNB) as taught by the R1-1713294 document for the purpose of improving transmission scheduling for two or more devices accessing a plurality of communication networks. 
Response to Arguments
4.	Applicant's arguments with respect to claim(s) 1-12 and 19-27 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Maliheh et al. (“Analysis of Uplink Scheduling for Haptic Communications” 26 September 2018) teach methods for “reducing scheduling latency is static allocation of UL grant with a given periodicity to the traffic.”(Section B, page 2)
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
September 20, 2022